DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt of Amendment filed October 25, 2021 is acknowledged.

Response to Amendment
Claims 1, 4, 9, 12, 14, 17 and 19 have been amended.  Claims 2, 3, 10, 11, 15, and 16 have been canceled.
Claims 1, 4-9, 12-14, and 17-20 are pending and have been allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Brown on November 4, 2021.

Please amend claims 1, 9, and 14 to read as follows:
A computer system comprising:
one or more processors;

provide a first input, as an authenticated input, to receive information from a previously authenticated known first entity; 
provide a second input to receive information from a previously unauthenticated and not yet identified second entity; 
responsive to receipt of first digital information at an application program interface (API) associated with the first input: 
determine that the first digital information is representative of a first VCC transaction;
perform API data transformation and data mapping to process the first digital information with respect to payment processing for the first VCC transaction; and 
provide the first VCC transaction to a secure storage for processing by a credit card transaction processing system of the computer system, the first VCC transaction identifying a first receiving account and a second payment account; 
responsive to receipt of second digital information via the second input: 
determine that the second digital information is representative of a second VCC transaction, the second digital information received as a digital message via an electronic data transfer at the 
perform natural language processing (NLP) on first data of the email message to identify the metadata and ignore additional extraneous information;
perform validation of the second entity using an email authentication protocol;
parse the metadata of the digital message to identify the second entity as an authenticated sender of the second VCC transaction;
parse the metadata to identify attributes to exchange with a first account associated with the provider and a second account associated with the purchaser;
based on the identified attributes to exchange with the first account associated with the provider and the second account associated with the purchaser, determine that the identified attributes are sufficient to perform the second VCC transaction;

provide the second VCC transaction including the identified attributes transformed into the standard form to the secure storage for processing by the credit card transaction processing system; and 
initiate transmission, from the credit card transaction processing system to a financial institution, of information to complete payment processing for the first VCC transaction and the second VCC transaction, wherein the credit card transaction processing system is unaware of whether the transaction was initiated using the first input or the second input.

9.	A computer-implemented method comprising: 
providing a dual input virtual credit card (VCC) payment receiver function implemented on a computer system, the dual input VCC payment receiver function to: 
provide a first input, as an authenticated input, to receive information from a previously authenticated known first entity; 
provide a second input to receive information from a previously unauthenticated and not yet identified second entity; 
responsive to receipt of first digital information at an application program interface (API) associated with the first input: 

perform API data transformation and data mapping to process the first digital information with respect to payment processing for the first VCC transaction; and 
provide the first VCC transaction to a secure storage for processing by a credit card transaction processing system of the computer system, the first VCC transaction identifying a first receiving account and a second payment account; 
responsive to receipt of second digital information via the second input: 
determine that the second digital information is representative of a second VCC transaction, the second digital information received as a digital message via an electronic data transfer at the second input, the digital message including metadata relating to a transaction between a provider and a purchaser, the metadata further including remittance information for the transaction identifying a remittance from the purchaser to the provider, wherein the digital message is an email message and the dual input VCC payment receiver function is further configured to cause the computer to:
perform natural language processing (NLP) on first data of the email message to identify the metadata and ignore additional extraneous information;

parse the metadata of the digital message to identify the second entity as an authenticated sender of the second VCC transaction;
parse the metadata to identify attributes to exchange with a first account associated with the provider and a second account associated with the purchaser;
based on the identified attributes to exchange with the first account associated with the provider and the second account associated with the purchaser, determine that the identified attributes are sufficient to perform the second VCC transaction;
based on the determination that the identified attributes are sufficient to perform the second VCC transaction, transform the identified attributes into a standard form acceptable by the credit card transaction processing system; and
provide the second VCC transaction including the identified attributes transformed into the standard form to the secure storage for processing by the credit card transaction processing system; and
initiate transmission, from the credit card transaction processing system to a financial institution, of information to complete payment processing for the 

14.	A non-transitory computer readable medium comprising computer executable instructions that, when executed by one or more processing units, cause the one or more processing units to:
provide a dual input virtual credit card (VCC) payment receiver function implemented on a computer system, the dual input VCC payment receiver function to: 
provide a first input, as an authenticated input, to receive information from a previously authenticated known first entity; 
provide a second input to receive information from a previously unauthenticated and not yet identified second entity; 
responsive to receipt of first digital information at an application program interface (API) associated with the first input: 
determine that the first digital information is representative of a first VCC transaction; 
perform API data transformation and data mapping to process the first digital information with respect to payment processing for the first VCC transaction; and 
provide the first VCC transaction to a secure storage for processing by a credit card transaction processing system of the 
responsive to receipt of second digital information via the second input: 
determine that the second digital information is representative of a second VCC transaction, the second digital information received as a digital message via an electronic data transfer at the second input, the digital message including metadata relating to a transaction between a provider and a purchaser, the metadata further including remittance information for the transaction identifying a remittance from the purchaser to the provider, wherein the digital message is an email message and the instructions further include instructions to cause the one of more processing units to:
perform natural language processing (NLP) on first data of the email message to identify the metadata and ignore additional extraneous information;
perform validation of the second entity using an email authentication protocol;
parse the metadata of the digital message to identify the second entity as an authenticated sender of the second VCC transaction;

based on the identified attributes to exchange with the first account associated with the provider and the second account associated with the purchaser, determine that the identified attributes are sufficient to perform the second VCC transaction; 
based on the determination that the identified attributes are sufficient to perform the second VCC transaction, transform the identified attributes into a standard form acceptable by the credit card transaction processing system; and 
provide the second VCC transaction including the identified attributes transformed into the standard form to the secure storage for processing by the credit card transaction processing system; and 
initiate transmission, from the credit card transaction processing system to a financial institution, of information to complete payment processing for the first VCC transaction and the second VCC transaction, wherein the credit card transaction processing system is unaware of whether the transaction was initiated using the first input or the second input.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The claimed invention pertains to a system, method, and product of a virtual payment card.  First and second input data is received from a first known entity and a second unknown entity respectively.  The first input data is transformed, mapped and stored. The second input data is an email message, where natural language processing is performed to identity metadata and ignore extraneous information.  Validation of the second identity is performed using an email authentication protocol, and metadata is parsed to identify attributes of a first and second account.  Based on the identified attributes of the accounts, it is determined whether attributes are sufficient to perform a second transaction, and transform the identified attributes into a standard form acceptable by a credit card transaction processing system.   Information is then transmitted to complete payment processing.
Based on prior art search results, the prior art deemed closes to the allowed claims is BofA (CFO Innovation Asia Staff, “BofA Merrill Brings Artificial Intelligence to Accounts Receivable,” Aug. 27, 2017, Questex, LLC, pp. 1-2).  BofA teaches multiple inputs, including emails.  They also teach paying invoices.  However, they fail to teach or render obvious to one of ordinary skill in the art the combination of API data transformation and data mapping to process the first digital information, perform natural language processing (NLP) of an email message to identify metadata and ignore additional extraneous information, and perform validation of a second entity using an email authentication protocol. 

Dependent claims 4-8, 12, 13, and 17-20 are allowed for the reasons indicated above for their independent claims 1, 9, and 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following prior art teaches at least accounts receivable or invoices:
Pub. No. US: 20170192940; 20010018739; 20020082990; 20050065893; 20050097050; 20060206425; 20070043663; 20070061260; 20080262953; 
Patent No. US: 4948174; 4974878; 5121945; 5175682; 5677955; 6609113; 6704714; 8868488 ; 9286283; 10311412

The following prior art teaches at least natural language:
Pub. No. US: 20050049852

The following prior art teaches at least credit card:
Pub. No. US: 20060020542; 20090177484 ; 20080033878; 20090076950; 20090112747
Patent No. US: 7689482
The following prior art teaches at least email authentication:
Pub. No. US: 20050039017 

The following prior art teaches at least processing electronic documents:
Patent No. US: 6021202; 6209095; 6609200

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BARTLEY whose telephone number is (571)272-5230. The examiner can normally be reached Mon-Fri: 7:30 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH BARTLEY/Primary Examiner, Art Unit 3693